

 S1580 ENR: Protecting Girls’ Access to Education in Vulnerable Settings Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 1580IN THE SENATE OF THE UNITED STATESAN ACTTo enhance the transparency, improve the coordination, and intensify the impact of assistance to
			 support access to primary and secondary education for displaced children
 and persons, including women and girls, and for other purposes.1.Short titleThis Act may be cited as the Protecting Girls’ Access to Education in Vulnerable Settings Act.2.FindingsCongress finds the following:(1)As of June 2018, more than 68,000,000 people have been displaced by disasters and conflicts around the world, the highest number recorded since the end of World War II, of which more than 25,000,000 people are refugees.(2)More than half of the population of refugees are children and, according to the United Nations High Commissioner for Refugees, nearly 4,000,000 school-aged refugee children lack access to primary education.(3)Education offers socioeconomic opportunities, psychological stability, and physical protection for displaced people, particularly for women and girls, who might otherwise be vulnerable to severe forms of trafficking in persons (as such term is defined in section 103(9) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9)), child marriage, sexual exploitation, or economic disenfranchisement.(4)Displaced children face considerable barriers to accessing educational services and, because the duration of such displacement is, on average, 26 years, such children may spend the entirety of their childhood without access to such services.(5)Despite the rising need for educational services, as of 2016, less than two percent of humanitarian aid was directed toward educational services.3.Sense of CongressIt is the sense of Congress that—(1)it is critical to ensure that children, particularly girls, displaced by conflicts overseas are able to access educational services because such access can combat extremism and reduce exploitation and poverty; and(2)the educational needs of vulnerable women and girls should be considered in the design, implementation, and evaluation of related United States foreign assistance policies and programs.4.Statement of policyIt is the policy of the United States to—(1)partner with and encourage other countries, public and private multilateral institutions, and nongovernmental and civil society organizations, including faith-based organizations and organizations representing parents and children, to support efforts to ensure that displaced children have access to safe primary and secondary education;(2)work with donors to enhance training and capacity-building for the governments of countries hosting significant numbers of displaced people to design, implement, and monitor programs to effectively address barriers to such education; and(3)coordinate with the governments of countries hosting significant numbers of displaced people to—(A)promote the inclusion of displaced children into the educational systems of such countries; and(B)in circumstances in which such inclusion is difficult, develop innovative approaches to providing safe primary and secondary educational opportunities, such as encouraging schools to permit children to be educated by extending the hours of schooling or expanding the number of teachers.5.United States assistance to support educational services for displaced children(a)In generalThe Secretary of State and the Administrator of the United States Agency for International Development are authorized to prioritize and advance ongoing efforts to support programs that—(1)provide safe primary and secondary education for displaced children;(2)build the capacity of institutions in countries hosting displaced people to prevent discrimination against displaced children, especially displaced girls, who seek access to such education; and(3)help increase the access of displaced children, especially displaced girls, to educational, economic, and entrepreneurial opportunities, including through the governmental authorities responsible for educational or youth services in such host countries.(b)Coordination with multilateral organizationsThe Secretary and the Administrator are authorized to coordinate with the World Bank, appropriate agencies of the United Nations, and other relevant multilateral organizations to work with governments in other countries to collect relevant data, disaggregated by age and gender, on the ability of displaced people to access education and participate in economic activity, in order to improve the targeting, monitoring, and evaluation of related assistance efforts.(c)Coordination with private sector and civil society organizationsThe Secretary and the Administrator are authorized to work with private sector and civil society organizations to promote safe primary and secondary education for displaced children.6.ReportThe Secretary and the Administrator shall include in the report required under section 7 of the READ Act (division A of Public Law 115–56; 22 U.S.C. 2151c note) a description of any primary or secondary educational services supported by programs for natural or manmade disaster relief or response that specifically address the needs of displaced girls.Speaker of the House of RepresentativesVice President of the United States and President of the Senate